 
Exhibit 10.1
 


EXECUTION COPY

 
 
 
 
 
 
STOCKHOLDER AGREEMENT
 
 
AMONG

 
 
BLACKROCK, INC.,

 
 
BARCLAYS BANK PLC
 
 
AND

 
BARCLAYS BR HOLDINGS S.À R.L.
 
 
DATED AS OF DECEMBER 1, 2009
 
 
 

 


 
 

--------------------------------------------------------------------------------

 


Table of Contents


Page


ARTICLE I


DEFINITIONS


Section 1.1
Certain Defined Terms
1
Section 1.2
Other Defined Terms
7
Section 1.3
Other Definitional Provisions
7
Section 1.4
Methodology for Calculations
7



ARTICLE II


SHARE OWNERSHIP


Section 2.1
Acquisition of Additional BlackRock Capital Stock
8
Section 2.2
Prohibition of Certain Communications and Actions
10
Section 2.3
Purchases of Additional Securities
11
Section 2.4
BlackRock Share Repurchases
11



ARTICLE III


TRANSFER RESTRICTIONS


Section 3.1
General Transfer Restrictions
12
Section 3.2
Restrictions on Transfer
12
Section 3.3
Right of First Refusal
14
Section 3.4
Legend on Securities
15



ARTICLE IV


CORPORATE GOVERNANCE


Section 4.1
Composition of the Board
15
Section 4.2
Vote Required for Board Action; Board Quorum
16
Section 4.3
Committees
17
Section 4.4
Certificate of Incorporation and Bylaws to be Consistent
17
Section 4.5
Information Rights
17
Section 4.6
Voting Agreements
18
Section 4.7
Related Party Transactions
19



 
 


 
i

--------------------------------------------------------------------------------

 




ARTICLE V


MOST FAVORED NATION


Section 5.1
Most Favored Nation
19



ARTICLE VI


MISCELLANEOUS


Section 6.1
Conflicting Agreements
19
Section 6.2
Termination
19
Section 6.3
Ownership Information
20
Section 6.4
Savings Clause
20
Section 6.5
Amendment and Waiver
20
Section 6.6
Severability
20
Section 6.7
Entire Agreement
20
Section 6.8
Successors and Assigns
21
Section 6.9
Counterparts
21
Section 6.10
Remedies
21
Section 6.11
Notices
21
Section 6.12
Governing Law; Consent to Jurisdiction
23
Section 6.13
Interpretation
23







 
ii

--------------------------------------------------------------------------------

 




 
STOCKHOLDER AGREEMENT
 
STOCKHOLDER AGREEMENT, dated as of December 1, 2009, among BlackRock, Inc., a
Delaware corporation ("BlackRock"), Barclays Bank PLC, a corporation organized
under the laws of England and Wales ("Barclays"), and Barclays BR Holdings S.à
r.l., a société à responsabilité limitée organized under the laws of Luxembourg
("BR Holdings" and, together with Barclays, the "Barclays Parties").
 
WHEREAS, BlackRock, Barclays and Barclays PLC are parties to a Stock Purchase
Agreement, dated as of June 16, 2009 (as amended from time to time, the "SPA"),
pursuant to which BlackRock is acquiring all of the issued and outstanding
equity interests in the Transferred Entities (as such term is defined in the
SPA) directly and indirectly owned by Barclays in exchange for shares of
BlackRock Common Stock (as defined herein), Series B Participating Stock (as
defined herein) and Series D Participating Preferred Stock (as defined herein);
 
WHEREAS, upon the Closing (as such term is defined in the SPA) under the SPA,
the Barclays Parties will Beneficially Own (as defined herein) up to 19.9% of
the issued and outstanding BlackRock Capital Stock (as defined herein);
 
WHEREAS, it is a condition to the obligations of each of BlackRock and Barclays
to consummate the transactions contemplated by the SPA that this Agreement shall
have been duly executed and delivered by BlackRock, the Barclays Parties and any
appropriate Affiliate; and
 
WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain arrangements with respect to the shares of BlackRock Capital Stock to be
Beneficially Owned by the Barclays Parties following the Closing, as well as
restrictions on certain activities in respect of BlackRock Capital Stock,
corporate governance and other related corporate matters;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1         Certain Defined Terms.  As used herein, the following terms
shall have the following meanings:
 
"Affiliate" means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither BlackRock nor any of its Controlled Affiliates shall
be deemed to be a Subsidiary or Affiliate of any Barclays Party solely by virtue
of the Beneficial Ownership by any Barclays Party of BlackRock Capital Stock,
 


 
 

--------------------------------------------------------------------------------

 


the election of Directors nominated by any Barclays Party to the Board, the
election of any other Directors nominated by the Board or any other action taken
by any Barclays Party in accordance with the terms and conditions of, and
subject to the limitations and restrictions set forth on such Person in, this
Agreement (and irrespective of the characteristics of the aforesaid
relationships and actions under applicable law or accounting principles).
 
"Agreement" means this Stockholder Agreement as it may be amended, supplemented,
restated or modified from time to time.
 
"Beneficial Ownership" by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term "beneficial ownership" as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided that for purposes of determining
Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing), except that in no event will any Barclays Party be deemed to
Beneficially Own any securities which it has the right to acquire pursuant to
Section 2.3 unless, and then only to the extent that, it shall have actually
exercised such right.  For purposes of this Agreement, a Person shall be deemed
to Beneficially Own any securities Beneficially Owned by its Affiliates
(including as Affiliates for this purpose its officers and directors only to the
extent they would be Affiliates solely by reason of their equity interest) or
any Group of which such Person or any such Affiliate is or becomes a member;
provided, however, that securities Beneficially Owned by the Barclays Parties
shall not include, for any purpose under this Agreement, any Voting Securities
or other securities held by such Persons and their Affiliates in trust, managed,
brokerage, custodial, nominee or other customer accounts; in trading, inventory,
lending or similar accounts of such Persons and their Affiliates which are
broker-dealers or otherwise engaged in the securities business; or in pooled
investment vehicles sponsored, managed and/or advised or subadvised by such
Persons and their Affiliates except, if they Beneficially Own more than 25% of
the ownership interests in a pooled investment vehicle, to the extent of their
ownership interests therein; provided that in each case, such securities were
acquired in the ordinary course of business of their securities business and not
with the intent or purpose of influencing control of BlackRock or avoiding the
provisions of this Agreement.  The term "Beneficially Own" shall have a
correlative meaning.
 
"Board" means the Board of Directors of BlackRock.
 
"Business Day" shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in New York, New
York or London, England.
 


 
2

--------------------------------------------------------------------------------

 


"By Laws" means the By-Laws of BlackRock, as amended or supplemented from time
to time.
 
"Capital Stock" means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
 
"Commission" means the United States Securities and Exchange Commission.
 
"Common Stock" means the shares of Common Stock, par value $0.01 per share, of
BlackRock and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
"control" (including the terms "controlled by" and "under common control with"),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means, or otherwise to control such Person within the meaning of such term as
used in Rule 405 under the Securities Act.  For purposes of this definition, a
general partner or managing member of a Person shall always be considered to
control such Person provided, however, that a Person shall not be treated as
having any control over any collective investment vehicle to which it provides
services unless it and its Affiliates collectively have a proprietary economic
interest exceeding 25% of the equity interest in such collective investment
vehicle.
 
"Controlled Affiliate" of any Person means a Person that is directly or
indirectly controlled by such other Person.
 
"Director" means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).
 
"Equivalent Securities" means at any time shares of any class of Capital Stock
or other securities or interests of a Person which are substantially equivalent
to the Voting Securities of such Person other than by reason of not having
voting rights, including with respect to BlackRock, for the avoidance of doubt,
the Series A Participating Preferred Stock, Series B Participating Preferred
Stock, Series C Participating Preferred Stock and Series D Participating
Preferred Stock.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).
 
“Executive Officer” has the meaning assigned to it, from time to time, in
Federal Reserve Regulation “O”, 12 CFR 215.2(e)(1).
 
"Fair Market Value" means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in
 


 
3

--------------------------------------------------------------------------------

 


an arm's length negotiated transaction without time constraints.  With respect
to any securities that are traded on a national securities exchange, Fair Market
Value shall mean the arithmetic average of the closing prices of such securities
on their principal market for the ten consecutive trading days immediately
preceding the applicable date of determination and with respect to shares of
Participating Preferred Stock of any series shall be the same price per share as
the Fair Market Value per share of the Common Stock.  The Fair Market Value of
any property or assets, other than securities described in the preceding
sentence, with an estimated value of less than 1% of the Fair Market Value of
all of the issued and outstanding BlackRock Capital Stock shall be determined by
the Board (acting through a majority of the Independent Directors) in its good
faith judgment.  The Fair Market Value of all other property or assets shall be
determined by an Independent Investment Banking Firm, selected by a majority of
the Independent Directors, whose determination shall be final and binding on the
parties hereto.  The fees and expenses of such Independent Investment Banking
Firm shall be paid by BlackRock.
 
"Group" shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.
 
"Independent Director" means any Director who (i) is or would be an "independent
director" with respect to BlackRock pursuant to Section 303A.02 of the New York
Stock Exchange Listed Company Manual (or any successor provision) and (ii) was
not nominated or proposed for nomination by or on behalf of Barclays, any
Significant Stockholder, or any Affiliates or Designated Directors of a Barclays
Party or a Significant Stockholder.
 
"Independent Investment Banking Firm" means an investment banking firm of
nationally recognized standing that in the reasonable judgment of the Person or
Persons engaging such firm, taking into account any prior relationship with
Barclays, any Significant Stockholder or BlackRock, is independent of such
Person or Persons.
 
"Ownership Cap" means, at any time of determination, with respect to the
Barclays Parties and their Affiliates (and for purposes of (iii) and (iv) below
all directors and Executive Officers of Barclays and its Affiliates), each of
(i) 4.9 percent of the Total Voting Power of the Voting Securities of BlackRock
issued and outstanding at such time (the "Voting Ownership Cap"), (ii) 19.9
percent of the sum of the Voting Securities and the Participating Preferred
Stock of BlackRock issued and outstanding at such time and issuable upon the
exercise of any options or other rights outstanding at that time which, if
exercised, would result in the issuance of additional Voting Securities or
Participating Preferred Stock (the "Total Ownership Cap"), (iii) 24.9 percent of
any class of Voting Securities of BlackRock issued and outstanding at such time,
(the “Class Ownership Cap”), and (iv) 24.9 percent of the sum of the aggregate
number of Voting Securities and the Participating Preferred Stock of BlackRock
issued and outstanding at such time and issuable upon the exercise of any
options or other rights outstanding at that time which, if exercised, would
result in the issuance of additional Voting Securities or Participating
Preferred Stock (the “Aggregate Ownership Cap”).
 
"Ownership Percentage" means, with respect to any Person, at any time, the
quotient, expressed as a percentage, of (i) with respect to the Voting Ownership
Cap (A) the Total Voting Power of all Voting Securities of another Person
Beneficially Owned by such Person and its Affiliates divided by (B) the Total
Voting Power of all Voting Securities of such
 


 
4

--------------------------------------------------------------------------------

 


other Person issued and outstanding at that time, (ii) with respect to the Total
Ownership Cap, (A) the Total Voting Power of all Voting Securities and the total
number of Equivalent Securities of another Person Beneficially Owned by such
Person and its Affiliates divided by (B) the Total Voting Power of all Voting
Securities and the total number of Equivalent Securities of such other Person
issued and outstanding at that time and issuable upon the exercise of any
options or other rights outstanding at that time which, if exercised, would
result in the issuance of additional Voting Securities or Equivalent Securities,
(iii) with respect to the Class Ownership Cap (A) the Total Voting Power of any
class of Voting Securities of another Person Beneficially Owned by such Person,
its Affiliates and its and any of its Affiliates’ Executive Officers and
directors divided by (B) the Total Voting Power of such class of Voting
Securities of such other Person issued and outstanding at that time, and (iv)
with respect to the Aggregate Ownership Cap, (A) the Total Voting Power of all
Voting Securities and the total number of Equivalent Securities of another
Person Beneficially Owned by such Person, its Affiliates and its and any of its
Affiliates’ Executive Officers and directors divided by (B) the Total Voting
Power of all Voting Securities and the total number of Equivalent Securities of
such other Person issued and outstanding at that time and issuable upon the
exercise of any options or other rights outstanding at that time which, if
exercised, would result in the issuance of additional Voting Securities or
Equivalent Securities.
 
"Ownership Threshold" means, at any time of determination, with respect to the
Barclays Parties and their Affiliates, 5 percent of the sum of the Voting
Securities of BlackRock and Participating Preferred Stock of BlackRock issued
and outstanding at such time.
 
"Participating Preferred Stock" means Series A Participating Preferred Stock,
Series B Participating Preferred Stock, Series C Participating Preferred Stock,
Series D Participating Preferred Stock and any other series of preferred stock
of BlackRock determined by the Board to have economic participation in
BlackRock's assets, earnings and distributions substantially equivalent to that
of the Series B Participating Preferred Stock.
 
"Person" means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any Group comprised of two or more of the foregoing.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or under
any successor statute).
 
"Series A Participating Preferred Stock" means the Series A Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
"Series B Participating Preferred Stock" means the Series B Convertible
Participating Preferred Stock, par value $.01 per share, of BlackRock and any
securities issued in respect thereof, or in substitution therefor, or in
substitution therefor in connection with any
 


 
5

--------------------------------------------------------------------------------

 


stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization.
 
"Series C Participating Preferred Stock" means the Series C Convertible
Participating Preferred Stock, par value $.01 per share, of BlackRock and any
securities issued in respect thereof, or in substitution therefor, or in
substitution therefor in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.
 
"Series D Participating Preferred Stock" means the Series D Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
"Significant Stockholder" means, at any time of determination, any Person other
than the Barclays Parties and their Affiliates that Beneficially Owns 20 percent
or more of the BlackRock Capital Stock issued and outstanding at such time.
 
"Subsidiary" means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting or similar
interests in such partnership), or (ii) at least a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.
 
"Total Voting Power" means the total number of votes entitled to be cast by the
holders of the outstanding Capital Stock and any other securities entitled, in
the ordinary course, to vote on matters put before the holders of the Capital
Stock generally.
 
"Transfer" means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Capital Stock or any interest in any Capital
Stock; provided, however, that a merger, amalgamation, plan of arrangement or
consolidation or similar business combination transaction in which Barclays is a
constituent corporation (or otherwise a party including, for the avoidance of
doubt, a transaction pursuant to which a Person acquires all or a portion of
Barclays' outstanding Capital Stock, whether by tender or exchange offer, by
share exchange, or otherwise) shall not be deemed to be the Transfer of any
BlackRock Capital Stock Beneficially Owned by the Barclays Parties, provided
that the primary purpose of any such transaction is not to avoid the provisions
of this Agreement and that the successor or surviving person to such a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction, if not Barclays, expressly assumes all obligations of
 


 
6

--------------------------------------------------------------------------------

 


Barclays under this Agreement.  For purposes of this Agreement, the term
Transfer shall include the sale of an Affiliate of any Barclays Party or any
Barclays Party's interest in an Affiliate which Beneficially Owns BlackRock
Capital Stock unless such Transfer is in connection with a merger, amalgamation,
plan of arrangement or consolidation or similar business combination transaction
referred to in the first proviso of the previous sentence.
 
"Voting Securities" means at any time shares of any class of Capital Stock or
other securities or interests of a Person which are then entitled to vote
generally, and not solely upon the occurrence and during the continuation of
certain specified events, in the election of Directors or Persons performing a
similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.
 
Section 1.2         Other Defined Terms.  The following terms shall have the
meanings defined for such terms in the Sections set forth below:
 
TERM
SECTION
Additional BlackRock Stock Purchase
Section 2.3
BlackRock
Preamble
BlackRock Party
Section 3.3(a)
Barclays
Preamble
Barclays Designee
Section 4.1(a)
BR Holdings
Preamble
DGCL
Section 1.4
Last Look Price
Section 3.2(b)
Litigation
Section 6.11(a)
Management Designee
Section 4.1(a)
Offer
Section 3.3(a)
Offer Notice
Section 3.3(a)
Prohibited Actions
Section 2.2(h)
Related Person
Section 4.7
Significant Stockholder Designee
Section 4.1(a)
SPA
Preamble
Stock Issuance
Section 2.3
Subject Capital Stock
Section 3.3(a)
Transaction Agreement
Section 2.1(d)
   

Section 1.3         Other Definitional Provisions.  The words "hereof", "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified.
 
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.
 
Section 1.4         Methodology for Calculations.  For purposes of calculating
the number of outstanding shares of BlackRock Capital Stock or Voting Securities
and the number
 


 
7

--------------------------------------------------------------------------------

 


of shares of BlackRock Capital Stock or Voting Securities Beneficially Owned by
any Person as of any date, any shares of BlackRock Capital Stock or Voting
Securities held in BlackRock's treasury or belonging to any Subsidiaries of
BlackRock which are not entitled to be voted or counted for purposes of
determining the presence of a quorum pursuant to Section 160(c) of the Delaware
General Corporation Law (or any successor statute) (the "DGCL") shall be
disregarded.
 
 
ARTICLE II
 
SHARE OWNERSHIP
 
Section 2.1         Acquisition of Additional BlackRock Capital Stock.
 
(a)           Except as provided in paragraph (b) below each Barclays Party
covenants and agrees with BlackRock that it shall not, and shall not permit any
of its Affiliates to, directly or indirectly, acquire, offer or propose to
acquire or agree to acquire, whether by purchase, tender or exchange offer,
through the acquisition of control of another Person (whether by way of merger,
consolidation or otherwise), by joining a partnership, syndicate or other Group
or otherwise, the Beneficial Ownership of any additional BlackRock Capital
Stock, if after giving effect to such acquisition or action, the Barclays
Parties would Beneficially Own BlackRock Capital Stock representing more than
any of the Voting Ownership Cap, the Total Ownership Cap or, together with the
Executive Officers and directors of the Barclays Parties and their Affiliates,
the Class Ownership Cap or the Aggregate Ownership Cap; provided, that neither
the Class Ownership Cap nor the Aggregate Ownership Cap permit the Barclays
Parties and their Affiliates to exceed the Voting Ownership Cap or the Total
Ownership Cap.
 
(b)           Notwithstanding the first paragraph of Section 2.1(a), the
acquisition (whether by merger, consolidation, exchange of equity interests,
purchase of all or part of the equity interests or assets or otherwise) by any
Barclays Party or an Affiliate thereof of any Person that Beneficially Owns
BlackRock Capital Stock, or the acquisition of BlackRock Capital Stock in
connection with securing or collecting a debt previously contracted in good
faith in the ordinary course of such Barclays Party's or such Affiliate's
banking, brokerage or securities businesses, shall not constitute a violation of
the Ownership Cap; provided that (i) the primary purpose of any such transaction
is not to avoid the provisions of this Agreement, including the Ownership Cap,
and (ii) in the case of an acquisition of another Person, it uses reasonable
best efforts to negotiate terms in connection with the relevant acquisition
agreement requiring such other Person to divest itself of sufficient BlackRock
Capital Stock it Beneficially Owns so that the Voting Ownership Cap and the
Total Ownership Cap would not be exceeded pro forma for the acquisition, with
such divestiture to be effected concurrently with, or as promptly as practicable
following, the consummation of such acquisition (but in no event more than 120
days following such consummation, or such longer period not in excess of 243
days following such consummation as may be necessary due to the possession of
material non-public information or so that neither it nor any of its Affiliates
incurs any liability under Section 16(b) of the Exchange Act if, for purposes of
Section 16(b), they have not acquired Beneficial Ownership of any other shares
of BlackRock Capital Stock or derivatives thereof after the date of the
transaction that resulted in the Barclays Parties exceeding the Ownership Cap)
and the successor or surviving Person to such transaction, if not such Barclays
Party or such Affiliate, expressly assumes all
 


 
8

--------------------------------------------------------------------------------

 


obligations of such Barclays Party or such Affiliate, as the case may be, under
this Agreement; and provided, further, that the provisions of paragraph (c)
below are complied with.
 
(c)           (i)  If at any time the Barclays Parties and their Affiliates
Beneficially Own in the aggregate BlackRock Capital Stock representing more than
any of the Voting Ownership Cap, the Total Ownership Cap or, together with the
Executive Officers and directors of the Barclays Parties and their Affiliates,
the Class Ownership Cap or the Aggregate Ownership Cap, then the Barclays
Parties shall, as soon as is reasonably practicable (but in no event longer than
120 days after their Ownership Percentage first exceeds the Voting Ownership
Cap, the Total Ownership Cap, the Class Ownership Cap or the Aggregate Ownership
Cap or such longer period not in excess of 243 days following such consummation
as may be necessary due to the possession of material non-public information or
so that neither any Barclays Party nor any of its Affiliates incurs any
liability under Section 16(b) of the Exchange Act if, for purposes of Section
16(b), they have not acquired Beneficial Ownership of any other shares of
BlackRock Capital Stock or derivatives thereof after the date of the transaction
that resulted in the Barclays Parties exceeding the Ownership Cap) Transfer (in
any manner that would be permitted by Section 3.2(b) after the lapse of any
minimum holding period) a number of shares of BlackRock Capital Stock sufficient
to reduce the amount of BlackRock Capital Stock Beneficially Owned by them and
their Affiliates to an amount representing not greater than the Ownership Cap;
provided, however, that subject to the Total Ownership Cap and in lieu of such
Transfer, each Barclays Party shall have the right exercisable in whole or in
part, to exchange, or cause BlackRock to exchange, a number of shares of
BlackRock Common Stock for Series B Preferred Stock so that the amount of Voting
Securities Beneficially Owned by the Barclays Parties and their Affiliates,
following such exchange, shall be reduced to an amount representing not greater
than the Voting Ownership Cap.
 
(ii)           Notwithstanding any other provision of this Agreement, in no
event may any Barclays Party or any of its Affiliates, directly or indirectly,
including through any agreement or arrangement, exercise any voting rights,
during the term of this Agreement, in respect of any BlackRock Capital Stock
Beneficially Owned by the Barclays Parties and their Affiliates representing in
excess of the Voting Ownership Cap, the Class Ownership Cap or the Aggregate
Ownership Cap.
 
(d)           Any additional BlackRock Capital Stock acquired and Beneficially
Owned by Barclays or any of its Affiliates following the Closing shall be
subject to the restrictions contained in this Agreement as fully as if such
shares of BlackRock Capital Stock were acquired by it at or prior to the
Closing.
 
(e)           In addition to the limitations provided in Section 2.1(a), each
Barclays Party shall not and shall cause its Affiliates not to acquire
Beneficial Ownership of any shares of BlackRock Capital Stock from any Person
other than BlackRock or a Significant Stockholder (other than pursuant to an
acquisition effected in a manner contemplated by Section 2.1(b)) if after giving
effect to such acquisition the Barclays Parties, together with their Affiliates,
would Beneficially Own BlackRock Capital Stock representing more than 90 percent
of the Voting Ownership Cap or the Total Ownership Cap.
 


 
9

--------------------------------------------------------------------------------

 


Section 2.2         Prohibition of Certain Communications and Actions.  Each
Barclays Party shall not and shall cause its Affiliates and its and their
directors, officers and other agents acting on their behalf not to, (w) solicit,
seek or offer to effect, or effect, (x) negotiate with or provide any
information to the Board, any director or officer of BlackRock, any stockholder
of BlackRock, any employee or union or other labor organization representing
employees of BlackRock or any other Person with respect to, (y) make any
statement or proposal, whether written or oral, either alone or in concert with
others, to the Board, any director or officer of BlackRock or any stockholder
of, any employee or union or other labor organization representing employees of
BlackRock or any other Person with respect to, or (z) make any public
announcement (except as required by law in respect of actions permitted hereby)
or proposal or offer whatsoever (including, but not limited to, any
"solicitation" of "proxies" as such terms are defined or used in Regulation 14A
under the Exchange Act) with respect to:
 
(a)           any acquisition, offer to acquire, or agreement to acquire,
directly or indirectly, by purchase or any other action the purpose or result of
which would be to Beneficially Own (i) BlackRock Capital Stock or Voting
Securities of any successor to or person in control of BlackRock in an amount
which, when added to any other BlackRock Capital Stock then Beneficially Owned
by the Barclays Parties and their Affiliates would cause the total amount of
BlackRock Voting Securities Beneficially Owned by the Barclays Parties to exceed
the Voting Ownership Cap or the Total Ownership Cap, (ii) any equity securities
of any Controlled Affiliate of BlackRock, (in each case except to the extent
such acquisition, offer or agreement would be permissible under Section 2.1),
 
(b)           any form of business combination or similar or other extraordinary
transaction involving BlackRock or any Controlled Affiliate thereof, including,
without limitation, a merger, tender or exchange offer or sale of any
substantial portion of the assets of BlackRock or any Controlled Affiliate of
BlackRock,
 
(c)           any form of restructuring, recapitalization or similar transaction
with respect to BlackRock or any Controlled Affiliate of BlackRock,
 
(d)           any purchase of any assets, or any right to acquire any asset
(through purchase, exchange, conversion or otherwise), of BlackRock or any
Controlled Affiliate of BlackRock, other than investment assets of BlackRock or
any Controlled Affiliate of BlackRock in the ordinary course of its banking,
brokerage or securities business and other than an insubstantial portion of such
assets in the ordinary course of business,
 
(e)           being a member of a Group for the purpose of acquiring, holding or
disposing of any shares of BlackRock Capital Stock or any Controlled Affiliate
of BlackRock,
 
(f)           selling any share of BlackRock Capital Stock in an unsolicited
tender offer that is opposed by the Board,
 
(g)           any proposal to seek representation on the Board except as
contemplated by this Agreement or, other than as permitted by the proviso to
Section 4.6(a) of this Agreement, any proposal to seek to control or influence
the management, Board or policies of BlackRock or any Controlled Affiliate of
BlackRock, or
 


 
10

--------------------------------------------------------------------------------

 


(h)           encourage, join, act in concert with or assist (including, but not
limited to, providing or assisting in any way in the obtaining of financing for,
or acting as a joint or co-bidder with) any third party to do any of the
foregoing (the actions referred to in the foregoing provisions of this sentence
being referred to as "Prohibited Actions").
 
Nothing in this Section 2.2 shall limit the ability of any Director, including
any Barclays Designee, to vote or otherwise participate in deliberations of the
Directors in his or her capacity as a Director in such manner as he or she sees
fit.  The parties agree that notwithstanding the terms of this Agreement, this
Agreement shall not prohibit any Barclays Party from engaging in any activity
previously approved by the Board.
 
Section 2.3         Purchases of Additional Securities.  At any time that
BlackRock effects an issuance (a "Stock Issuance") of additional Voting
Securities or Equivalent Securities other than in connection with any employee
restricted stock, stock option, incentive or other benefit plan to any Person or
Persons other than any Barclays Party or any Affiliate thereof, each Barclays
Party shall, subject to Section 2.1, have the right to purchase from BlackRock
(in each instance, an "Additional BlackRock Stock Purchase") (i) additional
shares of Participating Preferred Stock such that following such Stock Issuance
and such purchase the Barclays Parties and their Affiliates will Beneficially
Own shares and/or other securities representing the lesser of (A) the Total
Ownership Cap and (B) the same Ownership Percentage of the Total Ownership Cap
as they Beneficially Owned immediately prior to such Stock Issuance and (ii) if
the total of all Stock Issuances including the Stock Issuance in question since
the Closing has the effect, after taking into account any repurchases of
BlackRock Capital Stock by BlackRock since the Closing and any Transfers of
BlackRock Capital Stock by the Barclays Parties and their Affiliates (other than
Transfers to Affiliates), of decreasing the Total Voting Power of BlackRock
Capital Stock issued and outstanding after giving effect to such Stock Issuance
Beneficially Owned by the Barclays Parties and their Affiliates to 90% or less
of the Voting Ownership Cap, additional Voting Securities of the same class or
series issued in the Stock Issuance such that following such Stock Issuance and
such purchase the Barclays Parties and their Affiliates will Beneficially Own
shares and/or other securities representing the lesser of (x) the Voting
Ownership Cap and (y) the same Ownership Percentage of the Voting Ownership Cap
as the Barclays Parties and their Affiliates Beneficially Owned immediately
prior to such Stock Issuance.  If any Barclays Party exercises such right within
30 days after the pricing date of such Stock Issuance and if the purchaser or
purchasers of Voting Securities in such Stock Issuance pays cash in
consideration for such securities, such Barclays Party shall pay or cause to be
paid an equal per security amount of cash consideration in the Additional
BlackRock Stock Purchase following such Stock Issuance.  In all other cases, the
price that a Barclays Party shall pay to purchase the additional securities
shall be the Fair Market Value per unit of the class or series of
securities.  BlackRock shall give each Barclays Party written notice of any
Stock Issuance as far in advance as practicable and on the date of completion.
 
Section 2.4         BlackRock Share Repurchases.  If BlackRock engages in any
share repurchase program or self-tender that has the effect of causing the
Barclays Parties' Beneficial Ownership of BlackRock Capital Stock to exceed the
Voting Ownership Cap or the Total Ownership Cap, subject to any restrictions in
the Exchange Act, (a) the Barclays Parties shall, at the written request of
BlackRock, promptly sell such number of shares of BlackRock Capital Stock to
BlackRock as shall cause the Barclays Parties' Beneficial Ownership of BlackRock
 


 
11

--------------------------------------------------------------------------------

 


Capital Stock not to exceed the Voting Ownership Cap or the Total Ownership Cap;
provided, however, that, subject to the Total Ownership Cap and in lieu of such
sale, each Barclays Party shall have the right, exercisable in whole or in part,
to exchange, or cause BlackRock to exchange, a number of shares of BlackRock
Common Stock for Series B Preferred Stock so that the amount of Voting
Securities Beneficially Owned by the Barclays Parties and their Affiliates,
following such exchange, shall be reduced to an amount representing not greater
than the Voting Ownership Cap; or (b) BlackRock shall, at the written request of
any Barclays Party, promptly purchase such number of shares of BlackRock Capital
Stock from such Barclays Party as shall cause the Barclays Parties’ Beneficial
Ownership of BlackRock Capital Stock not to exceed the Voting Ownership Cap or
the Total Ownership Cap.  Notwithstanding anything in this Section 2.4 to the
contrary, the Barclays Parties shall not be obligated to sell any shares of
BlackRock Capital Stock pursuant to this Section 2.4 if such sale is capable of
being exempted under Rule 16b-3 under the Exchange Act (or any successor rule),
until BlackRock has taken all necessary action to exempt such sale thereunder.
 
 
ARTICLE III
 
TRANSFER RESTRICTIONS
 
Section 3.1         General Transfer Restrictions.  The right of the Barclays
Parties and their Affiliates to Transfer any BlackRock Capital Stock is subject
to the restrictions set forth in this Article III, and no Transfer of BlackRock
Capital Stock by any Barclays Party or any of its Affiliates may be effected
except in compliance with this Article III.  Any attempted Transfer in violation
of this Agreement shall be of no effect and null and void, regardless of whether
the purported transferee has any actual or constructive knowledge of the
Transfer restrictions set forth in this Agreement, and shall not be recorded on
the stock transfer books of BlackRock.
 
Section 3.2         Restrictions on Transfer.
 
(a)           Without the prior written consent of BlackRock (acting through a
majority of the Independent Directors), which shall not unreasonably be withheld
conditioned or delayed, during an initial period of 12 months commencing at the
Closing with respect to 100% of the shares of BlackRock Capital Stock acquired
from BlackRock and during a period of 12 months commencing on the first
anniversary of the Closing with respect to 50% of the shares of BlackRock
Capital Stock acquired from BlackRock, the Barclays Parties shall not, and shall
not permit their Affiliates to, Transfer any Beneficially Owned BlackRock
Capital Stock or agree to Transfer, directly or indirectly, any Beneficially
Owned BlackRock Capital Stock; provided that the foregoing restriction shall not
prohibit any Barclays Party or any of its Affiliates from Transferring any
Beneficially Owned BlackRock Capital Stock (i) to BlackRock pursuant to Section
2.4 or (ii) to an Affiliate of such Barclays Party that agrees in writing with
BlackRock to be bound by this Agreement as fully as if it were an initial
signatory hereto.
 
(b)           Following the lapse of restrictions on any shares of BlackRock
Capital Stock pursuant to Section 3.2(a), the Barclays Parties shall not, and
shall not permit their Affiliates to, Transfer any Beneficially Owned BlackRock
Capital Stock or agree to Transfer,
 


 
12

--------------------------------------------------------------------------------

 


directly or indirectly, any Beneficially Owned BlackRock Capital Stock; provided
that the foregoing restriction shall not be applicable to Transfers of shares as
to which such restrictions have lapsed in accordance with any of the following:
 
(i)           to an Affiliate of any Barclays Party which agrees in writing with
BlackRock to be bound by this Agreement as fully as if it were an initial
signatory hereto;
 
(ii)           pursuant to the restrictions of Rule 144 under the Securities Act
applicable to sales of securities by Affiliates of an issuer (regardless of
whether any Barclays Party is deemed at such time to be an Affiliate of
BlackRock) to any Person who, to the knowledge of the Barclays Parties, pursuant
to such Transfer would not be acquiring BlackRock Capital Stock representing in
the aggregate more than 2% of the Total Voting Power of BlackRock Capital Stock
issued and outstanding;
 
(iii)          pursuant to privately negotiated transactions, in each calendar
quarter in an amount not in excess (together with Transfers pursuant to Section
3.2(b)(ii) and (iv) during such calendar quarter) of 4.5% of the sum of the
Voting Securities of BlackRock and the Participating Preferred Stock of
BlackRock issued and outstanding in one or more transactions to any Person who,
to the knowledge of the Barclays Parties, pursuant to such Transfer would not be
acquiring BlackRock Capital Stock representing in the aggregate more than 2% of
the Total Voting Power of BlackRock Capital Stock issued and outstanding and who
after giving effect to such Transfer would not Beneficially Own BlackRock
Capital Stock representing in the aggregate more than 5% of the Total Voting
Power of BlackRock Capital Stock issued and outstanding; provided, that a
Barclays Party or the Affiliate proposing to Transfer pursuant to this Section
3.2(b)(iii) promptly provide to BlackRock written notice required under Section
3.3 and otherwise comply with Section 3.3;
 
(iv)          in each calendar quarter, in an amount not in excess (together
with Transfers pursuant to Section 3.2(b)(ii) and (iii)) of 4.5% of the sum of
the Voting Securities of BlackRock and the Participating Preferred Stock of
BlackRock issued and outstanding, pursuant to a distribution to the public,
registered under the Securities Act, in which a Barclays Party uses its
commercially reasonable efforts to (A) effect as wide a distribution of such
BlackRock Capital Stock as is reasonably practicable, and (B) not knowingly sell
BlackRock Capital Stock to any Person who pursuant to such offering would be
acquiring BlackRock Capital Stock representing in the aggregate more than 2% of
the Total Voting Power of BlackRock Capital Stock issued and outstanding or who
after consummation of such offering would Beneficially Own BlackRock Capital
Stock representing in the aggregate more than 5% of the Total Voting Power of
BlackRock Capital Stock issued and outstanding; or
 
(v)          with the prior written consent of a majority of the Independent
Directors; provided, however, that no consent provided by the Independent
Directors shall permit any Barclays Party to effect a Transfer to any Person who
such Barclays Party knows will pursuant to such Transfer be acquiring BlackRock
Capital stock representing in the aggregate more than 2% of the Total Voting
Power of BlackRock Capital Stock issued and outstanding.
 
(c)           Subject to Sections 3.2(a) and (b), if any Barclays Party wishes
or is required to Transfer an amount of BlackRock Capital Stock constituting
more than 10% of the
 


 
13

--------------------------------------------------------------------------------

 


Total Voting Power of BlackRock Capital Stock issued and outstanding after
giving effect to such Transfer, such Barclays Party shall coordinate with
BlackRock regarding optimizing the manner of distribution and sale of such
shares, including whether such sale should occur through an underwritten
offering, and shall cooperate in the marketing of any such offering.
 
(d)           In addition to the other restrictions set forth in this Section
3.2, the Barclays Parties shall not sell or transfer any shares of BlackRock
Capital Stock to any Person (other than an Affiliate), if following such sale or
transfer, the Barclays Parties would have sold or transferred in the aggregate,
since the date hereof, Beneficial Ownership of 331/3% or more of the Voting
Securities of BlackRock (as calculated for purposes of this Section
3.2(d)).  The percentage provided in this Section 3.2(d) shall be calculated as
follows:
 
(i)           The numerator is the total number of shares of the Voting
Securities and the Participating Preferred Stock of BlackRock Beneficially Owned
by the Barclays Parties on the date hereof which a Barclays Party has
subsequently sold or transferred to a Person (other than an Affiliate) plus the
number of such shares that the Barclays Party proposes to sell or transfer,
divided by:
 
(ii)           the denominator is the total number of the Voting Securities of
BlackRock issued and outstanding at the time of the proposed sale or transfer
plus the Participating Preferred Stock of BlackRock Beneficially Owned by the
Barclays Parties at the time of the proposed sale or transfer.
 
(e)           Each Barclays Party shall reimburse BlackRock for any documented
fees and expenses incurred in connection with any Transfer by such Barclays
Party pursuant to this Section 3.2 (other than any Transfer pursuant to Sections
3.3(a) and 3.3(b)).
 
Section 3.3         Right of First Refusal.
 
(a)           If either Barclays Party desires at any time to sell any or all of
its BlackRock Capital Stock (the "Subject Capital Stock") to a third party in a
privately negotiated transaction, such Barclays Party shall deliver a written
notice (the “Offer Notice”) to BlackRock within five days of receipt of an offer
to purchase the Subject Capital Stock in a privately negotiated transaction (the
"Offer").  The Offer Notice shall specify all of the material terms of the
Offer, including the number of shares of Subject Capital Stock, the proposed
purchase price, the name and address of the third party and any copies of any
agreements or documents to be executed or delivered in connection with the
Offer, if available at that time.  BlackRock shall have the option (exercisable
by written notice to such Barclays Party given within 10 days after receipt of
the Offer Notice from such Barclays Party) to purchase all (but not less than
all) of the Subject Capital Stock at the same price and on the same terms as
specified in the Offer Notice.
 
(b)           If BlackRock does not elect to purchase all of the Subject Capital
Stock, the Barclays Parties may within 60 days from the date on which BlackRock
received the applicable Offer Notice, sell the Specified Capital Stock upon the
same terms and conditions of the Offer.
 
(c)           The closing of any purchase of the Subject Capital Stock by
BlackRock under this Section 3.3 shall be held at a place and date specified by
BlackRock, but not more
 


 
14

--------------------------------------------------------------------------------

 


than 10 days following the delivery of the written acceptance by BlackRock of
the Offer Notice or, if later, five days after receipt of all required
regulatory approvals (but in no event more than 60 days following the delivery
of the written notice of acceptance by BlackRock of the Offer).
 
Section 3.4         Legend on Securities.
 
(a)           Each certificate representing shares of BlackRock Capital Stock
Beneficially Owned by any Barclays Party or any of its Affiliates and subject to
the terms of this Agreement shall bear the following legend on the face thereof:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN A CERTAIN STOCKHOLDER
AGREEMENT, DATED AS OF DECEMBER 1, 2009, BETWEEN BLACKROCK, INC. (THE
"COMPANY"), BARCLAYS BANK PLC AND BARCLAYS BR HOLDINGS S.À R.L. AS THE SAME MAY
BE AMENDED FROM TIME TO TIME (THE "AGREEMENT"), COPIES OF WHICH AGREEMENT ARE ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY."
 
(b)           Upon any acquisition by any Barclays Party or any of its
Affiliates of additional shares of BlackRock Capital Stock, such Barclays Party
shall, or shall cause such Affiliate to, submit the certificates representing
such shares of BlackRock Capital Stock to BlackRock so that the legend required
by this Section 3.4 may be placed thereon (if not so endorsed upon issuance).
 
(c)           BlackRock may make a notation on its records or give instructions
to any transfer agents or registrars for BlackRock Capital Stock in order to
implement the restrictions on Transfer set forth in this Agreement.
 
(d)           In connection with any Transfer of shares of Beneficially Owned
BlackRock Capital Stock, the transferor shall provide BlackRock with such
customary certificates, opinions and other documents as BlackRock may reasonably
request to assure that such Transfer complies fully with this Agreement and with
applicable securities and other laws.  In connection with any Transfer pursuant
to Section 3.2(b)(ii), (iii) or (iv), BlackRock shall remove such portion of the
foregoing legend as is appropriate in the circumstances.
 
 
ARTICLE IV
 
CORPORATE GOVERNANCE
 
Section 4.1         Composition of the Board.

 
(a)           Following the Closing, BlackRock and the Barclays Parties shall
each use its reasonable best efforts to cause the election at each meeting of
stockholders of BlackRock of such nominees reasonably acceptable to the Board
such that (i) there are no more than 19 Directors; (ii) there are not less than
two and not more than four Directors who are members of BlackRock management
(each a "Management Designee"); (iii) there are two Directors, each in
 


 
15

--------------------------------------------------------------------------------

 


a different class, who are individuals designated in writing to BlackRock by the
Barclays Parties (each, a "Barclays Designee"), provided, however, that if for
any period greater than 90 consecutive days the Barclays Parties and their
Affiliates shall Beneficially Own less than 10% of the BlackRock Capital Stock
issued and outstanding, the Barclays Parties shall promptly cause one of such
Barclays Designees to resign and the number of Barclays Designees permissible
hereunder shall be reduced to one and; provided, further, that if for any period
greater than 90 consecutive days the Barclays Parties and their Affiliates shall
Beneficially Own less than 5% of the BlackRock Capital Stock issued and
outstanding, the Barclays Parties shall promptly cause a second Barclays
Designee to resign and the number of Barclays Designees permissible hereunder
shall be reduced to zero; (iv) there are two Directors, each in a different
class, who are individuals designated in writing to BlackRock by each Person who
is a Significant Stockholder and has held such status since prior to the date of
the SPA (each, a "Significant Stockholder Designee");  and (v) the remaining
Directors are Independent Directors.
 
(b)           Following the Closing, upon the resignation, retirement or other
removal from office of any Management Designee or Barclays Designee (i)
BlackRock or a Barclays Party, as the case may be, shall be entitled promptly to
designate a replacement Management Designee or Barclays Designee, as the case
may be, who meets the qualifications of a Director and is reasonably acceptable
to the Board and (ii) BlackRock and the Barclays Parties shall each use its
reasonable best efforts to cause the appointment or election of such replacement
designee as a Director by the other Directors or by the stockholders of
BlackRock.
 
Section 4.2         Vote Required for Board Action; Board Quorum.
 
(a)           Except as provided in this Section 4.2 and in Section 4.7, any
determination or other action of or by the Board (other than action by unanimous
written consent in lieu of a meeting) shall require the affirmative vote or
consent, at a meeting at which a quorum is present, of a majority of directors
present at such meeting.
 
 
(b)           In addition to the requirements of Section 4.2(a), BlackRock shall
not enter into any agreement providing for, or effectuate any of the following
transactions without the prior written approval of Barclays:
 
(i)           any amendment, modification, repeal or waiver of BlackRock's
Certificate of Incorporation or By-Laws that would in any material respect
adversely alter or change the powers or preferences of the shares of any class
of BlackRock Capital Stock held by any Barclays Party;
 
(ii)          any settlement or consent in a regulatory enforcement matter that
would be reasonably likely, in the opinion of counsel to Barclays, to cause
Barclays or any of its Affiliates to suffer (A) any regulatory disqualification,
(B) suspension of registration or license or (C) other material adverse
regulatory consequence (which approval may not be unreasonably withheld in the
case of this clause (C)); provided, however, that Barclays shall not be entitled
to exercise any rights under this Section 4.2(b)(ii) if neither of the
Significant Stockholders possesses comparable rights; or
 


 
16

--------------------------------------------------------------------------------

 


(iii)          any voluntary bankruptcy or similar filing or declaration by
BlackRock.
 
(c)           A quorum for any meeting of the Board shall require the presence
of a majority of the total number of Directors then in office.
 
Section 4.3         Committees.  To the extent permitted by applicable laws,
rules and regulations (including any requirements under the Exchange Act or the
rules of the New York Stock Exchange or any other applicable securities exchange
on which the Common Stock is then listed) and except as otherwise determined by
the Board (in accordance with Section 4.2) each committee of the Board shall
consist of a majority of Independent Directors, the Audit Committee, the
Compensation Committee and, to the extent required by applicable laws, rules and
regulations and self-regulatory organization requirements, the Nominating
Committee shall consist entirely of Independent Directors and the Executive
Committee shall consist of not less than five members of which one shall be a
Barclays Designee.  Subject to Sections 4.2 and 4.7 all decisions of such
committees shall require the affirmative vote of a majority of the Directors
then serving on such committee.
 
Section 4.4         Certificate of Incorporation and Bylaws to be
Consistent.  Each of BlackRock and the Barclays Parties shall use its reasonable
best efforts to take or cause to be taken all lawful action necessary or
appropriate to ensure that at all times the Certificate of Incorporation and the
By-laws of BlackRock contain provisions consistent with the terms of this
Agreement (including without limitation this Article IV) and none of the
Certificate of Incorporation or the By-laws of BlackRock or any of the
corresponding constituent documents of BlackRock's Subsidiaries contain any
provisions inconsistent therewith or which would in any way nullify or impair
the terms of this Agreement or the rights of BlackRock or any Barclays Party
hereunder.  Neither BlackRock nor any Barclays Party shall take or cause to be
taken any action inconsistent with the terms of this Agreement (including
without limitation this Article IV) or the rights of BlackRock or any Barclays
Party hereunder.
 
Section 4.5         Information Rights.
 
(a)           BlackRock acknowledges that the investments of each Barclays Party
in BlackRock are material and strategic to it. Accordingly, BlackRock shall
provide to each Barclays Party, on an ongoing and current basis, such access to
and information with respect to BlackRock's business, operations, plans and
prospects as either of them may from time to time reasonably determine it
requires in order to appropriately manage and evaluate its investment in
BlackRock.
 
(b)           To the extent required in order for any Party to comply with
applicable law, BlackRock and Barclays will work together in good faith to
develop appropriate protocols for each to share with the other aggregate
security position information for use in their respective compliance programs.
 
(c)           With respect to any information provided by BlackRock:
 
(i)           Subject to the requirements of law (including the regulations of
any applicable stock exchange), the Barclays Parties shall keep confidential,
and shall cause their
 


 
17

--------------------------------------------------------------------------------

 


representatives to keep confidential, all information and documents obtained
pursuant to this Section 4.5 unless such information (w) is or becomes publicly
available other than as a result of a breach of this Section 4.5(c) by it or its
representatives; (x) was within its possession prior to being furnished to it by
or on behalf of BlackRock, provided that the source of such information was not
known by it to be bound by a confidentiality agreement with, or other
contractual or legal obligation of confidentiality to, BlackRock with respect to
such information; (y) is or becomes available to such Person or any of its
representatives on a non-confidential basis from a source other than BlackRock
or any of its representatives; provided that such source was not known to it to
be bound by a confidentiality agreement with, or other contractual or legal
obligation of confidentiality to, BlackRock with respect to such information; or
(z) is independently developed by or on its behalf without violating any of its
obligations under this Section 4.5(c).
 
(ii)           In the event any Barclays Party believes that it is legally
required to disclose any information or documents contemplated by this Section
4.5(c), it shall to the extent possible under the circumstances provide
reasonable prior notice to BlackRock so that BlackRock may, at its own expense,
seek a protective order or otherwise take reasonable steps to protect the
confidentiality of such information.
 
(iii)          Notwithstanding the foregoing, no Barclays Party may disclose any
information or documents contemplated by this Section 4.5(c) in a filing with a
governmental authority to the extent required by applicable law, provided that
it shall to the extent practicable under the circumstances provide prior notice
to BlackRock.
 
(iv)          The rights of each Barclays Party and the obligations of BlackRock
hereunder shall be subject to applicable laws relating to the exchange of
information and other applicable laws.  The provisions of this Section 4.5(c)
shall survive any termination of this Agreement.
 
Section 4.6         Voting Agreements.
 
(a)           Each Barclays Party shall, and shall cause any of its Affiliates,
to vote or act by written consent all of the shares of BlackRock Capital Stock
Beneficially Owned by it (i) in favor of each matter required to effectuate any
provision of this Agreement and against any matter the approval of which would
be inconsistent with any provision of this Agreement and (ii) to the extent
consistent with clause (i) above, in accordance with the recommendation of the
Board on all matters approved by the Board in accordance with the provisions of
Article IV, including elections of Directors; provided, however, that if the
Board shall either fail to nominate for election as a Director either or both of
two individuals designated by any Barclays Party who are reasonably acceptable
to the Board, or shall unreasonably reject one or more Barclays Designees who is
otherwise eligible to serve, then, so long as such individuals otherwise meet
the requirements for serving as a Director of BlackRock, the Barclays Parties
and their Affiliates shall have the right to nominate such individuals at the
applicable meeting of stockholders and to solicit proxies for the election of
such individuals and, if such individuals are nominated at such meeting, may
vote all of their shares of BlackRock Capital Stock entitled to vote on such
matter in favor of the election of such individuals.
 


 
18

--------------------------------------------------------------------------------

 


(b)           Each Barclays Party shall, and shall cause each of its Affiliates
who hold BlackRock Capital Stock entitled to vote on any matter, be present in
person or represented by proxy at all meetings of securityholders of BlackRock
to the extent necessary so that all Voting Securities Beneficially Owned by the
Barclays Parties and their Affiliates shall be counted as present for the
purpose of determining the presence of a quorum at such meeting and to vote such
shares in accordance with this Section 4.6.
 
Section 4.7         Related Party Transactions.  Neither BlackRock nor any of
its Controlled Affiliates shall enter into or effectuate any transaction or
agreement with any Barclays Party or any of its Affiliates or any director,
officer or employee of such Barclays Party or any such Affiliate (each a
"Related Person") that is material to BlackRock, unless such transaction or
agreement is in effect at the time of the Closing, relates to transactions by or
on behalf of clients of BlackRock and its Controlled Affiliates in the ordinary
course of business or has been approved by or is consistent with or pursuant to
the terms of a policy, transaction or agreement (or form of agreement) approved
by, the affirmative vote or consent of a majority of the Directors, excluding
the Barclays Designees, present at a meeting at which a quorum is present.
 
 
ARTICLE V
 
MOST FAVORED NATION
 
Section 5.1         Most Favored Nation.  In the event that BlackRock amends,
modifies or waives (as distinct from a consent or approval provided for therein)
any provision of, or enters into, a stockholder agreement between BlackRock and
a Significant Stockholder that involves the grant of rights to a Significant
Stockholder that are superior, taking into account the impact of differences in
levels of shareholding, regulatory status, noncompetition provisions and other
similar matters (the "Contractual Superior Rights"), to those belonging to any
Barclays Party under this Agreement, BlackRock shall offer each Barclays Party
the opportunity to obtain such Contractual Superior Rights.  BlackRock shall
notify each Barclays Party prior to the time such rights become effective and
shall afford it the opportunity for at least 20 days determine whether or not it
wishes to obtain such Contractual Superior Rights.
 
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1         Conflicting Agreements.  Each party represents and warrants
that it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.
 
Section 6.2         Termination.  Except as otherwise provided in this
Agreement, this Agreement shall terminate on the later of the five year
anniversary of the Closing and the first date on which the Barclays Parties and
their Affiliates Beneficially Own BlackRock Capital Stock representing less than
the Ownership Threshold.  Nothing in this Section 6.2 shall be deemed to release
any party from any liability for any willful and material breach of this
 


 
19

--------------------------------------------------------------------------------

 


Agreement occurring prior to the termination hereof or to impair the right of
any party to compel specific performance by any other party of its obligations
under this Agreement.
 
Section 6.3         Ownership Information.
 
(a)           For purposes of this Agreement, all determinations of the amount
of outstanding BlackRock Capital Stock shall be based on information set forth
in the most recent quarterly or annual report, and any current report subsequent
thereto, filed by BlackRock with the Commission, unless BlackRock shall have
updated such information by delivery of written notice to each Barclays Party.
 
(b)           If at any time or from time to time BlackRock becomes aware of any
event that has caused, or which could reasonably be expected to cause,
Beneficial Ownership by the Barclays Parties and their Affiliates of BlackRock
Capital Stock to increase above the Ownership Cap, BlackRock shall promptly (but
in no event more than five Business Days thereafter) notify each Barclays Party
thereof.
 
(c)           BlackRock shall provide to Barclays promptly following its
request, the amount of securities then issued and outstanding by BlackRock,
including the number of shares (by class) of BlackRock Capital Stock outstanding
and the number and kind of option, warrant, convertible security, stock
appreciation right, or similar right with an exercise or conversion privilege at
a price related to BlackRock Capital Stock, or similar securities with a value
derived from the value of BlackRock Capital Stock outstanding.
 
Section 6.4         Savings Clause.  No provision of this Agreement shall be
construed to require any party or its Affiliates to take any action that would
violate any applicable law (whether statutory or common), rule or regulation.
 
Section 6.5         Amendment and Waiver.  Except as otherwise provided herein,
this Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement, and no
giving of any consent provided for hereunder, shall be effective unless such
modification, amendment, waiver or consent is, in the case of BlackRock,
approved by a majority of the Independent Directors. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.
 
Section 6.6         Severability.  If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
 
Section 6.7         Entire Agreement.  Except as otherwise expressly set forth
herein, this Agreement and the SPA embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt, solely with respect to the subject matter hereof, any
prior understandings, agreements or representations by or between the parties,
written or oral, that may have related to the subject matter hereof in any
way.  Without limiting the generality of the foregoing, to the extent that any
of the terms hereof
 


 
20

--------------------------------------------------------------------------------

 


are inconsistent with the rights or obligations of any Barclays Party under any
other agreement with BlackRock, the terms of this Agreement shall govern.
 
Section 6.8         Successors and Assigns.  Neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part (except by operation of law pursuant to a merger or similar
business combination transaction), by any party without the prior written
consent of the other parties  (approved, in the case of BlackRock, by a majority
of the Independent Directors), provided, that any Barclays Party may assign its
rights and obligations hereunder (in whole or in part) to an Affiliate that
agrees in writing with BlackRock to be bound by this Agreement as fully as if it
were an initial signatory hereto and any such transferee may thereafter make
corresponding assignments in accordance with this proviso; provided, further,
that BlackRock may assign all or a portion of its rights under Section 3.3 in
connection with any particular transaction subject thereto so long as BlackRock
remains, obligated in respect of any purchase obligations arising
thereunder.  Subject to the foregoing, this Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.
 
Section 6.9         Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
 
Section 6.10       Remedies.
 
(a)           Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof.  Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.
 
(b)           All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
 
Section 6.11       Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (upon telephonic confirmation of receipt), on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service, or on the third Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.
 


 
21

--------------------------------------------------------------------------------

 
 
 
If to BlackRock:
 
c/o BlackRock, Inc.
40 East 52nd Street
New York, NY 10022
Facsimile:  212-810-8760
Attn:       Laurence D. Fink
 
with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Facsimile:  212-735-2000
Attention:        Franklin M. Gittes, Esq.
                      Richard T. Prins, Esq.
 
If to Barclays and BR Holdings:
 
Barclays PLC
1 Churchill Place
Canary Wharf
London
E14 5HP
England
Facsimile:  +44 1452 638157
Attention:        Company Secretary
 
And
 
Barclays BR Holdings S.à r.l.
26b, Boulevard Royal
L-2449
Luxembourg
Attention:        Company Secretary
 
with a copy (which shall not constitute notice) to:
 
Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, CA 90067
Facsimile:  310-712-6630
Attention:        Alison S. Ressler, Esq.
                       Eric M. Krautheimer, Esq.


 
22

--------------------------------------------------------------------------------

 

 
Section 6.12       Governing Law; Consent to Jurisdiction.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of law.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware (unless such court does not have subject
matter jurisdiction in which case the parties submit to the exclusive
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan) or any court of the United States located in the State of Delaware,
for any action, proceeding or investigation in any court or before any
governmental authority ("Litigation") arising out of or relating to this
Agreement and the transactions contemplated hereby.  Each of the parties hereto
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any such Litigation, the
defense of sovereign immunity, any claim that it is not personally subject to
the jurisdiction of the aforesaid courts for any reason other than the failure
to serve process in accordance with this Section 6.12, that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent permitted by applicable law,
that the Litigation in any such court is brought in an inconvenient forum, that
the venue of such Litigation is improper, or that this Agreement, or the subject
matter hereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction.  Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.
 
(b)           Each of the parties expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of Delaware and
of the United States of America; provided that consent by the Barclays Parties
and BlackRock to jurisdiction and service contained in this Section 6.12 is
solely for the purpose referred to in this Section 6.12 and shall not be deemed
to be a general submission to said courts or in the State of Delaware other than
for such purpose.
 
Section 6.13       Interpretation.  The table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
"include", "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation."
 


 
23

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Agreement
as of the date first written above.
 



 
BLACKROCK, INC.
         
By:
 /s/ Daniel R. Waltcher
   
Name:
Daniel R. Waltcher
   
Title:
Managing Director and Deputy General Counsel
                 
BARCLAYS BANK PLC
         
By:
 /s/ Chris Lucas
   
Name:
Chris Lucas
   
Title:
Director
                 
BARCLAYS BR HOLDINGS S.À R.L.
         
By:
 /s/ Manfred Zisselsberger
   
Name:
Manfred Zisselsberger
   
Title:
Attorney



 
[Signature page of Stockholder Agreement]
 

